Citation Nr: 9907263	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether the veteran is eligible for VA improved disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to July 
1962.

This appeal stems from an April 1997 decision of the RO that 
denied VA improved disability pension benefits to the veteran 
on the basis that he does not have the requisite service.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served on active duty from November 1958 to 
July 1962, without service in the Republic of Vietnam.


CONCLUSION OF LAW

The basic eligibility requirements for VA improved disability 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 
1501, 1521 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.2, 3.3, 
3.6 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

Basic entitlement to VA improved disability pension benefits 
requires that a veteran served in the active military, naval 
or air service for a period of 90 days or more during a 
period of war, or served in the aggregate of ninety 90 days 
or more in separate periods of service during the same or 
different war periods, or served for a period of 90 days or 
more and such period began or ended during a period of war.  
38 C.F.R. § 3.3(a)(3).  For pension purposes, the term 
"period of war" in reference to the Vietnam Era is from 
February 28, 1961 to May 7, 1975, for veterans who served in 
Vietnam.  For all other cases, this period of war is defined 
as beginning on August 5, 1964 and ending on May 7, 1975.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  See also 38 C.F.R. 
§ 3.3(a)(2) (regarding requirements for "section 306" 
pension--the veteran had no pending application on December 
31, 1978 for such benefits).

The veteran's service from November 1958 to July 1962 was 
honorable, but his service personnel records do not indicate 
that he served in Vietnam--nor does the veteran contend 
otherwise.

The veteran testified at an August 1997 RO hearing about a 
motor vehicle accident in which he was involved in service, 
and the resulting back problems he believed he had.  He was 
advised to consult with his representative as to whether he 
wished to reopen his previously denied service connection 
claim for a back disability.  He indicated that he had 
reserve duty following service, perhaps as late as 1963.  He 
seemed to assert that the service department had been sending 
personnel to Laos, Cambodia and/or Vietnam during the time he 
was in service.  This was apparently a contention to the 
effect that he actually did serve during a period of war.

Under the law, the veteran is ineligible for VA improved 
disability pension benefits since his service did not take 
place during a period of war as explicitly defined by law.  
He does not meet basic eligibility criteria for non-service-
connected pension, and the claim, therefore, must be denied.  
38 U.S.C.A. §§ 101, 1501, 1521; 38 C.F.R. §§ 3.2, 3.3, 3.6; 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for VA improved disability pension benefits is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




- 3 -


- 1 -


